


EXHIBIT 10.8


PHANTOM UNITS AGREEMENT


Pursuant to the terms of the
Cheniere Energy Partners, L.P. Long-Term Incentive Plan




1.    Grant of Phantom Units. Subject to and in accordance with the terms and
conditions of this document, Cheniere Energy Partners GP, LLC, a Delaware
limited liability company (“Company”), hereby awards to ______________________
(“Participant”) [_______] phantom units, which are notional units of common
units (“Units”) of Cheniere Energy Partners, L.P. (the “Partnership”) (the
“Phantom Units”). This Phantom Units Agreement (“Phantom Units Agreement”) is
dated as of [________]. The Phantom Units are awarded pursuant to and to
implement in part the Cheniere Energy Partners, L.P. Long-Term Incentive Plan
(as amended and in effect from time to time, the “Plan”) and are subject to the
terms and conditions of the Plan, which are hereby incorporated herein and is
made a part hereof, and this Phantom Units Agreement. By execution of this
Phantom Units Agreement, Participant agrees to be bound by all of the terms,
provisions, conditions and limitations of the Plan as implemented by the Phantom
Units Agreement, together with all rules and determinations from time to time
issued by the Committee pursuant to the Plan. All capitalized terms have the
meanings set forth in the Plan unless otherwise specifically provided. All
references to specified paragraphs pertain to paragraphs of this Phantom Units
Agreement unless otherwise provided.


2.    Timing of Payment of Phantom Units. Participant shall be entitled to
receive the following installment payments in the amount described in Paragraph
3 with respect to the Phantom Units: (i) 25% of the Phantom Units shall become
payable on the first anniversary of the date hereof, an additional 25% of the
Phantom Units shall become payable on the second anniversary of the date hereof,
an additional 25% of the Phantom Units shall become payable on the third
anniversary of the date hereof and the remainder of the Phantom Units shall
become payable on the fourth anniversary of the date hereof. Notwithstanding the
preceding provisions of this Paragraph 2, in the event of Participant's
Disability, death or separation from service with Company and its Affiliates for
any reason prior to the completion of all of specified payment dates described
above, Participant (or Participant's estate or guardian, as applicable) shall
receive a lump sum payment pursuant to Paragraph 3 with respect to the then
unpaid portion of the Phantom Units. For purposes of this Phantom Units
Agreement, the term “Disability” as it relates to Participant shall mean that
Participant is “disabled” as described in accordance with Treasury Regulation
Section 1.409A-3(i)(4) and Section 409A(a)(2)(C) of the Code.
    
3.    Determination of Payment Amounts. Participant shall be entitled to receive
an amount of cash equal to the Fair Market Value of a Unit determined as of the
date a Phantom Unit becomes payable. Such payment shall occur as soon as
practicable, but in no event later than the fifteenth (15th) day of the third
(3rd) month following the scheduled payment date (or the Disability, death or
separation from service payment event, if applicable), with the actual date of
payment determined by the Company in its sole and absolute discretion.
Participant's right to any amounts described in Paragraphs 2 and 3 shall not
rise above those of a general creditor of Company.


4.    Transferability. Phantom Units shall not be transferable (by operation of
law or otherwise) by Participant or any other person claiming through or under
Participant, other than




--------------------------------------------------------------------------------




by Participant's will or the laws of descent or distribution. Any attempt to
sell, assign, transfer, pledge, exchange, hypothecate, or otherwise dispose of
any Phantom Units shall be void and unenforceable.


5.    Ownership Rights and Distribution Equivalent Rights. A Phantom Unit is a
notional Unit of Company and, as a result, does not provide or give rise to any
right to a Unit or to receive the Fair Market Value of a Unit except as
specifically provided in the Plan and this Phantom Units Agreement. During the
term of this Phantom Units Agreement, any distribution in the form of cash paid
or delivered by the Partnership on a Unit shall not entitle Participant to an
equal amount of cash with respect to each Phantom Unit.


6.    Adjustment of Units. In the event of any distribution (whether in the form
of cash, Common Units, other securities, or other property), recapitalization,
split, reverse split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of
Partnership, issuance of warrants or other rights to purchase Units or other
securities of Partnership, or other similar transaction or event affects the
Units, then the Committee shall, in such manner as it may deem equitable, make
adjustments to the terms and provisions of this Phantom Units Agreement pursuant
to Section 4(c) of the Plan in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.


7.    Certain Restrictions. By executing this Phantom Units Agreement,
Participant agrees that Participant will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with the Securities Act of 1933 or any other securities law or
with this Phantom Units Agreement. Participant agrees that Company shall not be
obligated to take any affirmative action in order to cause the Phantom Units
subject to this Phantom Units Agreement to comply with any law, rule or
regulation.


8.    Amendment and Termination. This Phantom Units Agreement may not be
terminated by the Committee at any time without the written consent of
Participant. This Phantom Units Agreement may be amended in writing by Company
and Participant, provided Company may amend this Phantom Units Agreement
unilaterally (i) if the amendment does not adversely affect Participant's rights
hereunder in any material respect, (ii) if Company determines that an amendment
is necessary to comply with Rule 16b-3 under the Exchange Act or other
applicable law, or (iii) if Company determines that an amendment is necessary to
meet the requirements of the Code or to prevent adverse tax consequences to
Participant. No amendment or termination of the Plan will adversely affect the
rights and privileges of Participant under this Phantom Units Agreement or to
the Phantom Units granted hereunder without the written consent of Participant.


9.    No Guarantee of Service. Neither this Phantom Units Agreement nor the
award of Phantom Units hereunder shall confer upon Participant any right with
respect to continuance of employment or other service with Company or any
Affiliate, nor shall it interfere in any way with any right Company or any
Affiliate would otherwise have to terminate such Participant's employment or
other service at any time.






--------------------------------------------------------------------------------




10.    Community Interest of Spouse. The community interest, if any, of any
spouse of Participant in any Phantom Units shall be subject to all of the terms,
conditions and restrictions of this Phantom Units Agreement and the Plan.


11.    Severability. In the event that any provision of this Phantom Units
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Phantom Units Agreement, and this Phantom Units Agreement
shall be construed and enforced as of the illegal, invalid, or unenforceable
provision had never been included herein.


12.    Governing Law. This Phantom Units Agreement shall be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law.


13.    Section 409A of the Code. This Phantom Units Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Phantom Units Agreement become subject to
(a) the gross income inclusion set forth within Section 409A(a)(1)(A) of the
Code or (b) the interest and additional tax set forth within Section
409A(a)(1)(B) of the Code (collectively, “Section 409A Penalties”), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of Section 409A Penalties. Notwithstanding anything to
the contrary in this Phantom Units Agreement, with respect to any amounts
payable to Participant under this Phantom Units Agreement in connection with a
termination of Participant's service with Company that would be considered
“non-qualified deferred compensation” under Section 409A of the Code, in no
event shall a termination of service be considered to have occurred under this
Phantom Units Agreement unless such termination constitutes the Participant's
“separation from service” with Company as such term is defined in Treasury
Regulation Section 1.409A-1(h), and any successor provision thereto. The
payments to Participant shall be made within the period described in Paragraph 3
following the specified payment dates, or if applicable, the earlier payment
event. For purposes of Section 409A of the Code, each payment that Participant
may be eligible to receive under this Phantom Units Agreement shall be treated
as a separate and distinct payment and shall not collectively be treated as a
single payment. Notwithstanding anything to the contrary contained in this
Phantom Units Agreement, with respect to any amounts payable to Participant
under this Phantom Units Agreement during a specified period of time following
the occurrence of a scheduled payment date or event, the actual date of payment
during such specified period will be determined by Company, in its sole and
absolute discretion.






[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------




COMPANY:


CHENIERE ENERGY PARTNERS GP, LLC




 
By:_____________________________________________
 
Printed Name: ___________________________________
 
Title: Sr. Vice President & Chief Financial Officer







PARTICIPANT:






 
By:_______________________________________________
 
          (Signature)









